         Case 1:18-cv-01551-ESH Document 145 Filed 10/22/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.,

                          Plaintiffs,

                 v.                                  Civil Action No. 18-1551 (ESH)

  UNITED STATES DEPARTMENT OF
  THE ARMY, et al.,

                         Defendants.



                                             ORDER

       As discussed at the status conference held on October 21, 2019, it is hereby

       ORDERED that by November 4, 2019, defendants will provide plaintiffs and the Court

with the following information regarding the approximately 692 individuals who received

negative MSSR notifications pursuant to ¶ 3 of the October 26, 2018 policy:

       (1) How many are DTPs? How many are DEPs?; and

       (2) What were the responses to the notifications in each group (i.e., mitigating

       information provided, negative MSSR accepted, no response, or notification marked

       undeliverable); it is further

       ORDERED that by November 4, 2019, defendants will provide plaintiffs and the Court

with the following information regarding the approximately 67 individuals who received

notifications pursuant to ¶ 5 of the October 26, 2018 policy:

       (1) How many are DTPs? How many are DEPs?; and

       (2) What were the responses to the notifications in each group (i.e., accepted

       reinstatement, declined reinstatement, did not respond, or notification marked
         Case 1:18-cv-01551-ESH Document 145 Filed 10/22/19 Page 2 of 2



        undeliverable).

Defendants will also provide plaintiffs with the names of all DTP individuals who either did not

respond to such notification or for whom the notification was marked undeliverable; it is further

        ORDERED that by November 20, 2019, defendants shall send notifications offering

reinstatement for the purposes of receiving process to the group of approximately 20 DTPs who

the Army says have received both USAREC and USARC discharge orders for non-MSSD

reasons; it is further

        ORDERED that at least five (5) days prior to sending any “Phase 2” letters initiating

involuntary separation to individuals whose initial notifications were marked undeliverable or

who did not respond to their initial notification under ¶ 3 of the October 26, 2018 policy,

defendants will send the names of the individuals who will receive such letters to plaintiffs’

counsel. This applies to the initial group of fourteen who are to be notified of a negative MSSD,

as well as any subsequent group receiving such letters. Plaintiffs’ counsel will provide contact

information, if they have it, for any of the individuals identified; and it is further

        ORDERED that counsel for both parties will next appear before the Court on January

21, 2020, at 10:30 a.m. for a joint status conference with counsel in Nio v. United States

Department of Homeland Security, Docket No. 17-cv-998.



                                                        _______________________
                                                        ELLEN S. HUVELLE
                                                        United States District Judge
Date: October 22, 2019
